RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, se constituyen las siguientes Salas de Verano para funcionar durante el receso del Tribunal entre el 1 de julio al 30 de septiembre de 2009:

Del 1 al 31 de julio de 2009

Hon. Federico Hernández Denton, presidente
Hon. Anabelle Rodríguez Rodríguez
Hon. Mildred G. Pabón Charneco

Del 1 al 9 de agosto de 2009

Hon. Efraín E. Rivera Pérez, presidente
Hon. Anabelle Rodríguez Rodríguez
Hon. Mildred G. Pabón Charneco

Del 10 al 16 de agosto de 2009

Hon. Federico Hernández Denton, presidente
*233Hon. Anabelle Rodríguez Rodríguez
Hon. Mildred G. Pabón Charneco

Del 17 al 23 de agosto de 2009

Hon. Federico Hernández Denton, presidente
Hon. Liana Fiol Matta
Hon. Rafael L. Martínez Torres
Hon. Erick V. Kolthoff Caraballo

Del 24 de agosto al 30 de septiembre de 2009

Hon. Efraín E. Rivera Pérez, presidente
Hon. Liana Fiol Matta
Hon. Rafael L. Martínez Torres
Hon. Erick V. Kolthoff Caraballo
Los Presidentes de Sala quedan facultados para sustituir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando sea necesario. El Tribunal continuará emitiendo y certificando opiniones y sentencias durante todo el receso de verano.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo